Name: Council Regulation (EEC) No 1625/86 of 6 May 1986 amending Regulation (EEC) No 355/79 laying down general rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: consumption;  marketing;  beverages and sugar;  foodstuff
 Date Published: nan

 29 . 5 . 86 Official Journal of the European Communities No L 144/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1625/86 of 6 May 1986 amending Regulation (EEC) No 355/79 laying down general rules for the descrip ­ tion and presentation of wines and grape musts the labelling the nature of the product and thus to facili ­ tate consumer choice ; whereas provision should therefore be made that a compulsory indication of the actual alco ­ holic strangth by volume be given for the products in question , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 54 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Council Directive 79/ 112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and adverti ­ sing of foodstuffs for sale to the ultimate consumer (3), as last amended by Directive 86/ 197/EEC (4), provides for the introduction of the principle of the compulsory indi ­ cation of the actual alcoholic strength of all alcoholic beverages ; whereas, on the other hand, in Article 10a thereof it provides for the determination , by specific provisions, of detailed rules governing the indication of the alcoholic strength by volume on the labelling of products falling within heading Nos 22.04 and 22.05 of the Common Customs Tariff ; Whereas Regulation (EEC) No 355/79 (*) as last amended by Regulation (EEC) No 3805/85 (6) provides that, on a temporary basis , the indication of alcoholic strength is optional, laying down however that the Member States may make it compulsory ; whereas, in accordance with the abovementioned Regulation , the Council must decide by 31 August 1987 on the definitive common arrange ­ ments for the indication of the alcoholic strangth by volume of wines and grape musts applicable after that date ; Whereas information on the alcoholic strength" by volume of wines and grape musts, particularly on the actual alco ­ holic strength , appears necessary in order to describe on Article 1 Regulation (EEC) No 355/79 is hereby amended as follows : 1 . The the second subparagraph of Article 3 (3), the second subparagraph of Article 13 (3) and the first subparagraph of Article 30 (4), ' 31 August 1987' is replaced by '30 April 1988 '. 2 . In Article 2 : (a) paragraph 1 is supplemented by the following : '( f) the actual alcoholic strength by volume ;' ; (b) paragraph 2 (f) . is replaced by the following : '( f) certain analytical data other than the actual alcoholic strength by volume, insofar as such information is governed by implementing provisions 3 . The second and third subparagraphs of Article 3 (3) are hereby deleted . 4 . In Article 12 : (a) paragraph 1 is supplemented by the following : '(f) the actual alcoholic strength by volume ;' ; (b) paragraph 2 (g) is replaced by the following : '(g) certain analytical data other than the actual alcoholic strength by volume, insofar as such information is governed by implementing provisions ;'. 5 . The second and third subparagraphs of Article 13 (3) are hereby repealed. (&lt;) OJ No 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 367, 31 . 12 . 1985, p . 39 . (3) OJ No L 33, 8 . 2 . 1979 , p. 1 . (4) See page 38 of this Official Journal . O OJ No L 54, 5 . 3 . 1979 , p. 99 . (6) OJ No L 367, 31 . 12. 1985, p . 39 . No L 144/2 Official Journal of the European Communities 29 . 5 . 86 information is governed by implementing provisions 8 . Article 30 (4) is hereby deleted. 6 . In Article 27 : (a) paragraph 1 is supplemented by the following : '(e) the actual alcoholic strength by volume,' ; (b) paragraph 2 (d) is replaced by the following : '(d) certain analytical data other than the actual alcoholic strength by volume, insofar as such information is governed by implementing provisions 7. In Article 28 : (a) the first subparagraph of paragraph 1 is supple ­ mented by the following : '(e) the actual alcoholic strength by volume,' ; (b) paragraph 2 (f) is replaced by the following : '(f) certain analytical data other than the actual alcoholic strength by volume, insofar as such Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable as from 1 May 1988 , except for Article 1 ( 1 ) which shall be applicable from the day on which this Regulation comes into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL